DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-4, 6-12 and 14-20 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot in view of the new grounds of rejection.
I.	Applicants argue on pages 7-9 of the remarks that, Carrasco does not describe the claimed "detection of a second user's selection of the tag".
The Examiner respectfully disagrees with Applicant’s arguments because the server is only discussed in the preamble.  Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “A method performed at a server for sharing multimedia information via a social networking chat platform, wherein the server is communicatively coupled to a first mobile terminal” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The server is not mentioned for clarified in the body of the claim about what the steps the 

II.	Applicants argue on page 9 of the remarks that, The portion describing "[w]hen the first user clicks pause on their client device at the spot when Michael Jackson's eyes are yellow"8 does not correspond to the claimed "generating a tag corresponding to the audio data," at least because no audio data is generated at this point.
	The Examiner respectfully disagrees with Applicant’s arguments because the claim language only requires the generating of an audio tag corresponding to the audio data and not necessarily the audio data itself.  The only thing that requires generating is the corresponding audio tag.

III.	Applicants also argue on page 9 of the remarks that assuming arguendo that such audio data is generated by the first user (which it is not), the second user's client device "receives that published data, [and] also pauses playback at substantially the same position," without any input from the second user. As a result, such automatic pausing by the second user's client does not correspond to "a second user's selection of the tag at the second mobile terminal.
	The Examiner respectfully disagrees with Applicant’s arguments because the pausing by the user would require some type of input.  Also one of ordinary skill in the 

IV.	Applicants further argue on page 9 of the remarks that the second user's comment "MJ's eyes are creepy!" also does not correspond to the claimed tag because Carrasco describes "[w]hen the first user's client device receives the comment information, it outputs the comment to the first user," automatically, without the claimed "second user's selection of the tag at the second mobile terminal."
The Examiner respectfully disagrees with Applicant’s arguments because the pausing by the user would require some type of input to make the comment.  Also one of ordinary skill in the art would find it obvious to perform an automatic action manually or vice versa.  This is a design decision.

V.	Applicants argue on pages 9-10 of the remarks that, Mcintire explains that supplemental content relates to "advertising copy for articles that appear in or are otherwise related to the media streams (e.g., commercial articles, actors, songs, etc.)" and does not relate to the claimed tag "corresponding to the audio data [generated by the first user]".
The Examiner respectfully disagrees with Applicant’s arguments because Mcintire teaches in ¶ 154 that the supplemental content, such as that shown in figure 19B, can be commentary.  There Mcintire states, “In one embodiment, the supplemental content comprises any form of content, including, but not limited to: text, audio, video, multimedia presentations, photographs or other images, uniform resource locators 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Claim 1-4, 6-12, and 14-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 20 of Patent No. 10,356,140.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
Claims 1- 20 of U.S. Patent No. 10,356,140 contain(s) every element of claims 1-4, 6-12, and 14-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrasco et al. (U.S. Publication No. 2013/0103814 A1) in view of Mcintire et al. (U.S. Publication No. 2014/0223475 A1).
With respect to claim 1, Carrasco discloses a method performed at a server for sharing multimedia information via a social networking chat platform (i.e., Multiple client devices are associated with a group for a shared media experience, such as watching a YouTube video together. The client devices subscribe to a publication/subscription (pub/sub) server that publishes updates for the shared media experience for the client devices. Thus, when a client device makes a change in the shared media experience, such as making a comment, pausing the video, skipping forward or backward, adjusting the volume, inserting an audio or video annotation, tagging the video, switching to a different piece of media, and so forth, the client device notifies a management server. The management server pushes that change to the pub/sub server, which publishes the change to the group. As the changes propagate to the clients, the client software modifies the client side experience of each member of the group accordingly, ¶ 8). 
(i.e., Multiple client devices are associated with a group for a shared media experience, such as watching a YouTube video together [first and second mobile terminals of a social network]. The client devices subscribe to a publication/subscription (pub/sub) server that publishes updates for the shared media experience for the client devices [wherein the server is communicatively coupled to the devices]. Thus, when a client device makes a change in the shared media experience, such as making a comment, pausing the video, skipping forward or backward, adjusting the volume, inserting an audio or video annotation, tagging the video, switching to a different piece of media, and so forth, the client device notifies a management server. The management server pushes that change to the pub/sub server, which publishes the change to the group. As the changes propagate to the clients, the client software modifies the client side experience of each member of the group accordingly, ¶ 8.  Any of the servers and the client devices can access social networks, such as via a social network API, to either receive information which can enhance the social media experience or to push information to the social network. For example, the pub/sub server can communicate with Facebook to identify friends of a user, fetch preferences of those friends, and make suggestions for the user's preferences based on those of his or her friends. Alternatively, the server and the client devices can coordinate to provide, via the API, an interface for a custom Facebook chat session [social networking chat platform] directly in the media consumption interface and/or on other devices. The client devices can, without interacting with the server, provide a simple interface for users to post on or otherwise interact with social networks based on the social media experience. For example, if people trash talk while watching a sporting event, the system can, in a later related or similar event or even later on in the same event, spur on a discussion by throwing out the first round of trash talk to a person who is likely to get hooked and respond, ¶ 18). 
Carrasco also discloses the method comprising: receiving a first request for multimedia content from the first mobile terminal; in response to the first request, transmitting the requested multimedia content to the first mobile terminal (i.e., The record button 422 of control panel 408 can allow a user to capture viewed user interactions. The user interactions can be captured locally or captured by a client module running on a backend server. The captured user interactions can be stored on a persistent storage server and recalled for later playback either locally or by other client modules requesting user interactions [receiving a first request for multimedia content from the first mobile terminal; in response to the first request, transmitting the requested multimedia content to the first mobile terminal]. The stored user interactions can be recalled, for example, via a permanent hyperlink, or can be searched based on channel or original broadcast time of the media content being played back. Stored user interactions can then be replayed, along with associated media content, at a later time, during which time, additional users can provide further comments on the content and/or the previously created comments. The system can provide a notification to the author and/or original participants associated with of an original comment when another user makes a later comment related to the original comment. This feature can provide a vehicle for people to reengage with the same comment they just finished commenting on at a later date, ¶ 82). 
Carrasco also discloses when the requested multimedia content is being played at the first mobile terminal: receiving, from the first mobile terminal, audio data generated by the first user of the social networking chat platform (i.e., Thus, when a client device makes a change in the shared media experience, such as making a comment, pausing the video, skipping forward or backward, adjusting the volume, inserting an audio or video annotation, tagging the video, switching to a different piece of media, and so forth [receiving, from the first mobile terminal, audio data generated by the first user of the social networking chat platform], the client device notifies a management server, ¶ 8.  When outputting another user's comment, for instance, the client device can modify the comment, delivery approach, and/or other aspects of the comment based on user preferences, device abilities, media type, and so forth. If the comment is a video comment, and the client device has no video output capabilities, the video comment can be converted to audio only. Conversely, if the comment is a text comment, client device preferences can indicate that the client device or other device should convert the text comment, via text-to-speech (TTS), to spoken speech in a side audio channel, ¶ 14.  FIG. 6 illustrates a first example method embodiment for a management server. The system 100 receives data from a first client that is playing a media event streamed from a network-based source (602). The data can include a message, a group identifier, a time stamp, a client identifier, a tag, metadata, and/or other information. The data can identify a user interaction, such as a media control event, a comment event, a tagging event, a social media event, a sharing event, a video, text, or audio annotation, and so forth, ¶ 48.  Also see figure 6). 
Carrasco further discloses associating the audio data with a predetermined position in the multimedia content; and generating a tag corresponding to the audio data and the predetermined position (i.e., Thus, when a client device makes a change in the shared media experience, such as making a comment, pausing the video, skipping forward or backward, adjusting the volume, inserting an audio or video annotation, tagging the video, switching to a different piece of media, and so forth, the client device notifies a management server, ¶ 8.  Further, the signaling from the client devices can incorporate multiple pieces of information. The client devices can report an action, a timestamp, a position relative to the media playback, a group and/or subgroup to which the action is directed, a tag, metadata, and so forth, ¶ 12). 
Carrasco further disclose receiving a second request for the multimedia content from the second mobile terminal; in response to the second request, transmitting the requested multimedia content and the tag to the second mobile terminal (i.e., In a simple example, two users are watching a video of Michael Jackson's music video `Thriller`, one on a laptop, and another on a smartphone. Each user logs in to a web site and joins the same group. As the users join the group, they see substantially the same video presentation at substantially the same time. When the first user clicks pause on their client device at the spot when Michael Jackson's eyes are yellow, the client device communicates that information to the management server, which notifies the pub/sub server. The pub/sub server then publishes a status, instruction, signal, or other information corresponding to the pause on the first user's client device. When the second user's client device receives that published data, it also pauses playback at substantially the same position. Then, using the same process, the second user can comment "MJ's eyes are creepy!" The second user's device sends the comment information to the management server, which in turn passes the message to the pub/sub server. When the first user's client device receives the comment information, it outputs the comment to the first user, ¶ 9.  Thus, both clients can add comments such as audio commentary and send them back and forth to each other). 
Carrasco also discloses when the requested multimedia content is being played at the second mobile terminal: receiving a third request for the audio data from the second mobile terminal, wherein the third request is generated in response to a detection of a second user's selection of the tag at the second mobile terminal (i.e., In a simple example, two users are watching a video of Michael Jackson's music video `Thriller`, one on a laptop, and another on a smartphone. Each user logs in to a web site and joins the same group. As the users join the group, they see substantially the same video presentation at substantially the same time. When the first user clicks pause on their client device at the spot when Michael Jackson's eyes are yellow, the client device communicates that information to the management server, which notifies the pub/sub server. The pub/sub server then publishes a status, instruction, signal, or other information corresponding to the pause on the first user's client device. When the second user's client device receives that published data, it also pauses playback at substantially the same position. Then, using the same process, the second user can comment "MJ's eyes are creepy!" The second user's device sends the comment information to the management server, which in turn passes the message to the pub/sub server. When the first user's client device receives the comment information, it outputs the comment to the first user, ¶ 9.  Further, the signaling from the client devices can incorporate multiple pieces of information. The client devices can report an action, a timestamp, a position relative to the media playback, a group and/or subgroup to which the action is directed, a tag, metadata, and so forth, ¶ 12.  Alternatively, the server and the client devices can coordinate to provide, via the API, an interface for a custom Facebook chat session directly in the media consumption interface and/or on other devices. The client devices can, without interacting with the server, provide a simple interface for users to post on or otherwise interact with social networks based on the social media experience, ¶ 18.  Thus, both clients can add comments, while consuming media, with audio commentary that is sent back and forth to each other.  ¶ 50 further describes in a per-comment basis scenario, a user flags comments manually in real time, such as by selecting which users are to receive which comments. The user interface can provide different boxes for different groups of viewers so the user can send a family-friendly comment to the family group and a more edgy comment to close friends, etc). 
Carrasco further discloses wherein the first and second users have a social relationship to each other on the social networking chat platform (i.e., In a peer-to-peer or ad hoc approach, users' devices can connect to and communicate with each other to accomplish the shared social media participation paradigm. For example, one or more client device can implement all or part of the functionality of the management server, the pub/sub server, or other network-based component. However, even in a peer-to-peer hosted embodiment, the client devices can communicate with supporting servers, for purposes such as tracking, providing user profile data, advertising, and so forth. To ensure that the system gathers metrics on what the users are doing, a server can gather data about the users' behavior in a manner that preserves users' privacy and at the same time collects additional personal data about users' likes/dislikes, and so forth anonymously and/or specifically related to the user to provide further customized services, advertising, update a social network post, adjust telecommunications availability or presence information, suggestions for other users to join to the shared media consumption experience, suggestions for additional media content to consume, and so forth, ¶ 13.  Any of the servers and the client devices can access social networks, such as via a social network API, to either receive information which can enhance the social media experience or to push information to the social network. For example, the pub/sub server can communicate with Facebook to identify friends of a user, fetch preferences of those friends, and make suggestions for the user's preferences based on those of his or her friends. Alternatively, the server and the client devices can coordinate to provide, via the API, an interface for a custom Facebook chat session directly in the media consumption interface and/or on other devices. The client devices can, without interacting with the server, provide a simple interface for users to post on or otherwise interact with social networks based on the social media experience. For example, if people trash talk while watching a sporting event, the system can, in a later related or similar event or even later on in the same event, spur on a discussion by throwing out the first round of trash talk to a person who is likely to get hooked and respond, ¶ 18.  The system can record a feed of content generated by friends, which a user can come back and review by itself, or can view the feed of content as a companion channel to an associated main piece of content, ¶ 19.  Users can subscribe for notifications based on a particular event, a particular user, threshold strength of a relationship, and so forth, ¶ 21). 
Carrasco also discloses synchronized positions in the multimedia content (i.e., As the users join the group, they see substantially the same video presentation at substantially the same time, ¶ 9). 
Carrasco may not explicitly disclose in response to the third request, transmitting the audio data to the second mobile terminal, wherein the audio data is to be played at the second mobile terminal according to the predetermined position in the multimedia content.
However, Mcintire discloses in response to the third request, transmitting the audio data to the second mobile terminal, wherein the audio data is to be played at the second mobile terminal according to the predetermined position in the multimedia content (i.e., Another tool may allow a user (e.g., a content creator) to designate a set of items of supplemental content as the "working library" of the items of supplemental content from which the user will create the annotated media stream (i.e., the combination of the media stream, the media stream player application, and the collection of items of supplemental content for the mapping). In one embodiment, the working library may be modified at any time, saved for access at a later date, shared with others [in response to the third request, transmitting the audio data to the second mobile terminal, wherein the audio data is to be played at the second mobile terminal according to the predetermined position in the multimedia content], etc. in a manner similar to the workspace, ¶ 235.  As illustrates, the set-top box retrieves the relevant segment identifier and the viewer's viewer identifier. The supplemental content mapped to the segment identifier is then retrieved from a database 3104 and sent to an account 3106 associated with the viewer identifier for later viewing [in response to the third request, transmitting the audio data to the second mobile terminal, wherein the audio data is to be played at the second mobile terminal according to the predetermined position in the multimedia content], ¶ 269) in order to provide a method and apparatus for annotating media streams (¶ 15).
Therefore, based on Carrasco in view of Mcintire, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mcintire to the system of Carrasco in order to provide a method and apparatus for annotating media streams.

With respect to claim 2, Carrasco discloses wherein the audio data is collected, by an audio collection unit of the first mobile terminal after the play of the requested multimedia content is paused at the first mobile terminal (i.e., To enable user interaction with the computing device 100, an input device 190 represents any number of input mechanisms, such as a microphone for speech, ¶ 43.  FIG. 6 illustrates a first example method embodiment for a management server. The system 100 receives data from a first client that is playing a media event streamed from a network-based source (602). The data can include a message, a group identifier, a time stamp, a client identifier, a tag, metadata, and/or other information. The data can identify a user interaction, such as a media control event, a comment event, a tagging event, a social media event, a sharing event, a video, text, or audio annotation, ¶ 48.  The client device modifies, based on the information, a local presentation of the media experience (806). Modifying the local presentation of the media experience can include pausing playback, resuming playback, inserting a comment, inserting an animation, inserting audio, and/or tagging the media experience, ¶ 63). 
However, Mcintire also discloses wherein the audio data is collected, by an audio collection unit of the first mobile terminal after the play of the requested multimedia content is paused at the first mobile terminal (i.e., In further embodiments still, supplemental content includes instructions, commands, or other information that is intended to be processed or activated automatically upon the occurrence of a particular event. For example, such instructions may " pause" the media stream for a set period of time (e.g., to allow the viewer to view the supplemental content without being distracted by the media stream) or "lock out" the fast-forward functionality of the display device until a specific item of supplemental content has completed certain processes (e.g., presenting an entire animation), or until the viewer has made a specific selection (e.g., answering "yes" or "no" in response to a question) [after the play of the requested multimedia content is paused at the first mobile terminal], ¶ 156.  The method 800 then proceeds to step 808 and receives a first signal from a viewer of the media stream. The first signal indicates that the viewer wishes to view at least a subset of the information embodied in the supplemental content. In one embodiment, the first signal is conveyed via the push of a button (e.g., on a remote control, a keyboard, a mouse, a light pen or a laser pointer) or via a spoken command (e.g., to a microphone [wherein the audio data is collected, by an audio collection unit of the first mobile terminal], a mobile phone or a voice-over-IP handset), ¶ 268) in order to provide a method and apparatus for annotating media streams (¶ 15).
Therefore, based on Carrasco in view of Mcintire, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mcintire to the system of Carrasco in order to provide a method and apparatus for annotating media streams.

With respect to claim 3, Carrasco discloses wherein the predetermined position in the multimedia content corresponds to a location in the multimedia content at which the play is paused (i.e., Thus, when a client device makes a change in the shared media experience, such as making a comment, pausing the video, skipping forward or backward, adjusting the volume, inserting an audio or video annotation, tagging the video, switching to a different piece of media, and so forth, the client device notifies a management server, ¶ 8.  When the first user clicks pause on their client device at the spot when Michael Jackson's eyes are yellow, the client device communicates that information to the management server, which notifies the pub/sub server. The pub/sub server then publishes a status, instruction, signal, or other information corresponding to the pause on the first user's client device. When the second user's client device receives that published data, it also pauses playback at substantially the same position, ¶ 9.  The client device modifies, based on the information, a local presentation of the media experience (806). Modifying the local presentation of the media experience can include pausing playback, ¶ 63). 
(i.e., In further embodiments still, supplemental content includes instructions, commands, or other information that is intended to be processed or activated automatically upon the occurrence of a particular event. For example, such instructions may " pause" the media stream for a set period of time (e.g., to allow the viewer to view the supplemental content without being distracted by the media stream) or "lock out" the fast-forward functionality of the display device until a specific item of supplemental content has completed certain processes (e.g., presenting an entire animation), or until the viewer has made a specific selection (e.g., answering "yes" or "no" in response to a question). Other examples include instructions for utilizing a specific "skin" (i.e., a specific graphical "look and feel") for the display device or media player or for activating or directing the presentation of certain information or applications that are independent of the supplemental content (such as opening the viewer's email system), ¶ 156) in order to provide a method and apparatus for annotating media streams (¶ 15).
Therefore, based on Carrasco in view of Mcintire, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mcintire to the system of Carrasco in order to provide a method and apparatus for annotating media streams.

With respect to claim 4, Carrasco may not explicitly disclose wherein the tag is presented adjacent to the media content at the second mobile terminal.
(i.e., In one embodiment, the supplemental content comprises any form of content, including, but not limited to: text, audio, video, multimedia presentations, photographs or other images, uniform resource locators (URLs), computer applications, data, commentary and advertising copy, ¶ 154.  Also see figure 19B showing the commentary being adjacent to the media content) in order to provide a method and apparatus for annotating media streams (¶ 15).
Therefore, based on Carrasco in view of Mcintire, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mcintire to the system of Carrasco in order to provide a method and apparatus for annotating media streams.

With respect to claim 7, Carrasco discloses when the requested multimedia content is being played at the second mobile terminal: receiving second audio data from the second mobile terminal (i.e., Multiple client devices are associated with a group for a shared media experience, such as watching a YouTube video together [first and second mobile terminals of a social network]. The client devices subscribe to a publication/subscription (pub/sub) server that publishes updates for the shared media experience for the client devices. Thus, when a client device makes a change in the shared media experience, such as making a comment, pausing the video, skipping forward or backward, adjusting the volume, inserting an audio or video annotation [receiving second audio data from the second mobile terminal], tagging the video, switching to a different piece of media, and so forth, the client device notifies a management server. The management server pushes that change to the pub/sub server, which publishes the change to the group. As the changes propagate to the clients, the client software modifies the client side experience of each member of the group accordingly, ¶ 8.  When outputting another user's comment, for instance, the client device can modify the comment, delivery approach, and/or other aspects of the comment based on user preferences, device abilities, media type, and so forth. If the comment is a video comment, and the client device has no video output capabilities, the video comment can be converted to audio only. Conversely, if the comment is a text comment, client device preferences can indicate that the client device or other device should convert the text comment, via text-to-speech (TTS), to spoken speech in a side audio channel, ¶ 14). 
Carrasco also discloses associating the second audio data with a second predetermined position in the multimedia content (i.e., FIG. 6 illustrates a first example method embodiment for a management server. The system 100 receives data from a first client that is playing a media event streamed from a network-based source (602). The data can include a message, a group identifier, a time stamp, a client identifier, a tag, metadata, and/or other information. The data can identify a user interaction, such as a media control event, a comment event, a tagging event, a social media event, a sharing event, a video, text, or audio annotation, and so forth, ¶ 48.  The audio annotation can be any one of a first, second, third, fourth, etc. number of annotations or commentary). 
Carrasco further discloses generating a second tag corresponding to the second audio data and the second predetermined position (i.e., IG. 6 illustrates a first example method embodiment for a management server. The system 100 receives data from a first client that is playing a media event streamed from a network-based source (602). The data can include a message, a group identifier, a time stamp, a client identifier, a tag, metadata, and/or other information. The data can identify a user interaction, such as a media control event, a comment event, a tagging event, a social media event, a sharing event, a video, text, or audio annotation, and so forth, ¶ 48). 

With respect to claim 8, Carrasco discloses wherein: the audio data is accessible to any user of the social networking chat platform (i.e., Any of the servers and the client devices can access social networks, such as via a social network API, to either receive information which can enhance the social media experience or to push information to the social network, ¶ 18). 
However, Mcintire also discloses wherein: the audio data is accessible to any user of the social networking chat platform (i.e., For example, a library entry for a given article may include commercial and/or noncommercial images of the article, textual or audio information about the article, a short "commercial" about the article, a hyperlink to buy the article in real time, a retail price of the article or to other third-party applications or other advertising, ¶ 168.  In one embodiment, the working library may be modified at any time, saved for access at a later date, shared with others [the audio data is accessible to any user of the social networking chat platform], etc. in a manner similar to the workspace, ¶ 235) in order to provide a method and apparatus for annotating media streams (¶ 15).
(i.e., In one embodiment, the working library may be modified at any time, saved for access at a later date, shared with others [the second audio data is accessible to the first and second users of the social networking chat platform], etc. in a manner similar to the workspace, ¶ 235). 
Therefore, based on Carrasco in view of Mcintire, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mcintire to the system of Carrasco in order to provide a method and apparatus for annotating media streams.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.



With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrasco et al. (U.S. Publication No. 2013/0103814 A1) in view of Mcintire et al. (U.S. Publication No. 2014/0223475 A1), and further in view of Karim (U.S. Publication No. 2011/0173214 A1).

However, Karim discloses wherein the tag is displayed as an audio control affordance at the second mobile terminal (i.e., FIG. 11 illustrates an exemplary user interface to edit internal synchronized commentary [wherein the tag is displayed as an audio control affordance at the second mobile terminal], ¶ 160.  As video 1110 renders, a toolset comprising a text box 1120 and a toolbar 1130 may be activated to allow for the entering of commentary. The text box 1120 and the toolbar 1130 may be activated by clicking on the file being rendered at the location the internal synchronized content is to be entered. At that point, rendering the file is paused. Text box 1120 is used to enter text such as captions and commentary. Toolbar 1130 comprise several icons 1140 to allow for the editing and modification of the commentary. Clicking on the "x" icon closes the text box 1120 and toolbar 1130. The pencil icon represents the ability to enter text. The interlocking rings icon represents the ability to enter a URL or a link to a URL addressable resource, ¶ 162.  As with internal synchronized commentary, external synchronized commentary is not limited to text. Rather, external synchronized commentary includes, but is not limited to, URL addressable resources, tags [wherein the tag is displayed as an audio control affordance at the second mobile terminal], pictures, audio, and other multi-media files, ¶ 162.  Once internal synchronized commentary has been entered, the rendered the file will display the internal commentary at the times and locations specified during editing, ¶ 163.  Also see 1120 in figure 11 for the control affordance) in order to allow for the retrieval of particular multi-(¶s 10-11).
Therefore, based on Carrasco in view of Mcintire, and further in view of Karim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Karim to the system of Carrasco and Mcintire in order to allow for the retrieval of particular multi-media files or retrieval of data associated with the multi-media files where the retrieval criteria are at least partially based on information that may be gleaned from the associated arbitrary data such as commentary.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
11/22/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447